IN THE COURT OF CRIMINAL APPEALS

OF TEXAS

  


WR - 45,719-02


 EX PARTE ANTHONY GUY FUENTES





HABEAS CORPUS APPLICATION
           FROM HARRIS COUNTY            



Per Curiam.  Price, J., filed a dissenting statement in which Holcomb, J., joined.  Johnson, J.,

dissented.

 O R D E R

	This is a subsequent application for a writ of habeas corpus under Texas Code of Criminal
Procedure, Article 11.071 § 5.
	Applicant was convicted of capital murder on November 15, 1996.  We affirmed the
judgment and sentence.  Fuentes v. State, 991 S.W.2d 267 (Tex.Crim.App. 1999) cert. denied, 528
U.S. 1026 (1999).  Applicant's original application for writ of habeas corpus was considered by this
Court and relief denied on September 13, 2000.  Applicant has filed a subsequent application under
the provisions of Texas Code of Criminal Procedure, Article 11.071, § 5.




 FUENTES   -2-
	We have reviewed the claims by applicant and find that they do not meet the requirement for
consideration under Texas Code of Criminal Procedure, Article 11.071, § 5.  Applicant's
subsequent application for habeas corpus is dismissed and motion for stay of execution is denied.
	IT IS SO ORDERED THIS THE 17TH DAY OF NOVEMBER, 2004.